Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-9 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a display module comprising: 
an image light generation device configured to generate image light; 
a first reflection section configured to reflect the image light emitted from the image light generation device; 
a first diffraction element including a first incident surface and configured to diffract and deflect the image light emitted from the first reflection section and entering through the first incident surface; 
a second reflection section configured to reflect the image light emitted from the first diffraction element; and 
a second diffraction element including a second incident surface and configured to diffract and deflect the image light emitted from the second reflection section and entering through the second incident surface, thereby forming an exit pupil, wherein 
when viewed from a normal line direction of a virtual plane including a normal line of the first incident surface and a normal line of the second incident surface, an optical axis of the image light traveling from the image light generation device toward the first reflection section and an optical axis of the image light traveling from the first diffraction element toward the second reflection section intersect each other.  
Claim 2 is allowed since none of the prior art, alone or in combination, teaches A display module comprising:
an image light generation device configured to generate image light;
a first reflection section configured to reflect the image light emitted from the image light generation device;
a first diffraction element including a first incident surface and configured to diffract and deflect the image light emitted from the first reflection section and entering through the first incident surface;
a second reflection section configured to reflect the image light emitted from the first diffraction element; and
a second diffraction element including a second incident surface and configured to diffract and deflect the image light emitted from the second reflection section and entering through the second incident surface, thereby forming an exit pupil, wherein
when viewed from a normal line direction of a virtual plane including a normal line of the first incident surface and a normal line of the second incident surface, a portion of a first reflection region, in the first reflection section, configured to reflect the image light emitted from the image light generation device and a portion of a second reflection region, in the second reflection section, configured to reflect the image light emitted from the first diffraction element overlap each other.  
Claims 3-9 are allowed for being dependent upon aforementioned independent claim 1.  

The closest prior art by Suzuki et al (US 2020/0209629 A1) discloses an image light generation device configured to generate image light; a first reflection section configured to reflect the image light emitted from the image light generation device; a first diffraction element including a first incident surface and configured to diffract and deflect the image light emitted from the first reflection section and entering through the first incident surface; a second reflection section configured to reflect the image light emitted from the first diffraction element; and a second diffraction element including a second incident surface and configured to diffract and deflect the image light emitted from the second reflection section and entering through the second incident surface, thereby forming an exit pupil.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0151194 A1 to Noguchi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624